[DECHERT LLP LETTERHEAD] September 6, 2013 VIA EDGAR Filing Room U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549-4720 Re: Ark ETF Trust Investment Company Act of 1940 File No. 811-22883 Ladies and Gentlemen: Enclosed for filing on behalf of Ark ETF Trust (“Trust”), a recently organized open-end management investment company, is one copy of the Trust’s initial registration statement under the Securities Act of 1933 (“1933 Act”) and the Investment Company Act of 1940 (“1940 Act”) on Form N-1A (“Registration Statement”), in electronic format. Certain items required to be contained in the Registration Statement, including the exhibits thereto, will be completed and filed in a pre-effective amendment to the Registration Statement. If you have any questions relating to this filing, please do not hesitate to contact me at 202.261.3302. Sincerely, /s/ Jane A. Kanter Jane A. Kanter
